COCKRILL, C. J. Section 5940 of Mansfield’s Digest, which was enacted as a part of the road law of 1871 to establish the time and mode of- prosecuting appeals from orders of the county courts directing the opening of public roads and defining the duties of the county court and its officers in such cases, was not repealed by the subsequent enactment of section 1436 regulating appeals generally from the county court. The former is a special provision governing a class of cases in which the public interest demanded special protection. The rule of construction is, that ‘‘a general affirmative statute does not repeal a prior particular statute, or particular provisions of a prior statute upon the same subject, unless there is an invincible repugnancy-between the two.” Chamberlain v. State, 50 Ark., 132. The two provisions under consideration may stand together. The appellant did not comply with the special provision governing his cause in the attempt to perfect his appeal to the circuit court, and it was properly dismissed. Affirm.